Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 8, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juric et al. (US Patent no. 6,113,756).
With regard to claim 1, Juric discloses a cathode assembly for an electrolytic cell (col. 1, lines 4-7) comprising: 
a) a cathode block (30; figures 9-10; col. 11, lines 63-65) having a second surface (top surface, figure 9) and a first surface (bottom surface in contact with collector bars 32, 33), at least one sealing groove/channel (31; col. 12, lines 5-7) opening onto the first surface (bottom surface; figure 9), a plurality of electrical contact plugs/inserts (39) being mounted in electrical contact with the first/bottom surface (as shown in figure 9) of the cathode block (30; col. 12, lines 18-31); and
 	b. at least one current supply plate/collector plate in electrical contact with at least one electrical contact plug (the collector plate comprised four strips 34-37 in direct contact with the contact plugs/inserts (39; figure 9; col. 12, lines 9-17), and which is intended to be connected to at least one unit for connection to an electric current source (col. 12, lines 35-51);
 	c. at least one current supply bar (32, 33; col. 12, lines 32-34) having a coefficient of thermal expansion substantially identical to a coefficient of thermal expansion of the at least one current supply plate (Juric teaches a steel collector bar (col. 12, line 5 ) and a collector plate comprised of four mild steel strips (col. 12, lines 9-10), and thus they inherently have a “substantially identical” coefficient of thermal expansion); is sealed within the at least one sealing groove/channel (31) and fastened 
 	With regard to claim 2, Juric further teaches wherein sealing of the current supply bar (32, 33) within the sealing groove (31) of the cathode block (30) consists of a sealing with cast iron (col. 2, lines 59-62; col. 3, lines 32-35).
 	With regard to claim 4, the plurality of electrical contact plugs (39) of Juric are in the form of a cylinder/rods comprising a deformation groove (the inserts can be shaped in a form of a hook to facilitate differential movement between the carbon block and the collector plate; col. 11, lines 18-21; figure 9). 
 	With regard to claim 8, the cathode block (30) of Juric is constituted by a mixture of anthracite and graphite (col. 11, lines 63-64).
	With regard to claim 10, Juric discloses an electrolytic cell for the production of a metal (abstract), comprising:
a. an external envelope made of steel (abstract – outer steel shell; col. 3, lines 60-62);
b. a layer of an insulating material adjacent to the external envelope/outer shell (col. 3, lines 60-63);
c, a carbonaceous layer covering the layer of insulating material and protecting the layer of insulating material from an electrolytic bath intended to be contained in the electrolytic cell (col. 3, lines 63-67); and
 	d. a cathode assembly according to claim 1 (see the discussion of claim 1 above).
.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Juric, as applied to claim 1 above, and further in view of Hiltmann et al. (US Patent no. 7,776,191).
With regard to claim 3, Juric teaches sealing the current supply bar (32, 33) within the sealing groove (31) of the cathode block (30), but fails to disclose wherein the sealing consists of a paste.
 Hiltmann discloses a cathode assembly for aluminum electrolytic cells comprising collector bars secured in a groove of the cathode block by cast iron, a ramming paste or a high-temperature glue (col. 5, lines 55-58). It would have be obvious to one having ordinary skill in the art at the time of filing to secure the collector bar to the cathode block of Juric using a paste because as taught by Hiltmann, cast iron, pastes and high-temperature glues are all appropriate for this purpose, and one would have a reasonable expectation of success in doing so.
With regard to claim 17, the plurality of electrical contact plugs (39) of Juric are in the form of a cylinder/rods comprising a deformation groove (the inserts can be shaped in a form of a hook to facilitate differential movement between the carbon block and the collector plate; col. 11, lines 18-21; figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Juric et al. (US Patent no. 6,113,756), as applied to claim 1 above, and further in view of Bruch (DE 102010041082).
With regard to claims 5, 12, Juric teaches all of the features discussed above but fails to disclose wherein the plurality of electrical contact plugs include twisted wires bundles.
 Bruch discloses a cathode assembly for an electrolysis cell comprising a plurality of contact plugs/pins (1f) that can be made of any shape, i.e. threaded pins or zig zag shape, among others, in order to enhance the homogeneity of the current density (paragraphs 41, 43, 44). It would have been obvious to one having ordinary skill in the 
With regard to claims 6, 13, the plurality of electrical contact plugs/pins of Bruch are made of graphite, which is well-known in the art to be a highly anisotropic material (paragraphs 24, 51).
With regard to claims 7, 14, Bruch further teaches that the plurality of electrical pins (1f) can be made of any desired shape and material (different materials will have different elastic strengths) in order to improve homogeneity of the current density of the device (paragraphs 41, 43-44).
	With regard to claim 15, the cathode block (30) of Juric is constituted by a mixture of anthracite and graphite (col. 11, lines 63-64).
With regard to claims 9, 16, the number of the plurality of electrical contact plugs per square meter of Bruch is comprised between 4 to 100 (claim 9). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juric in view of Hiltmann as applied to claim 17 above, and further in view of Bruch (DE 102010041082).
 With regard to claim 18, the modified Juric teaches all of the features discussed above but fails to disclose wherein the plurality of electrical contact plugs include twisted wires bundles.
 Bruch discloses a cathode assembly for an electrolysis cell comprising a plurality of contact plugs/pins (1f) that can be made of any shape, i.e. threaded pins or zig zag 
With regard to claim 19, the plurality of electrical contact plugs/pins of Bruch are made of graphite, which is well-known in the art to be a highly anisotropic material (paragraphs 24, 51).
With regard to claim 20, Bruch further teaches that the plurality of electrical pins (1f) can be made of any desired shape and material (different materials will have different elastic strengths) in order to improve homogeneity of the current density of the device (paragraphs 41, 43-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794